PER CURIAM:
Having found by substantial evidence that Respondent, Edward N. Matisik, violated District of Columbia Rules of Professional Conduct 1.1(a), 1.1(b), 1.3(a), 1.3(c), 1.4(a), 1.5(b), 1.16(a)(2), and 1.16(d), by failing to provide competent legal representation, failing to zealously represent his clients, failing to communicate with clients or provide a written statement of the basis or rate for his fees, failing to withdraw from representation when impaired, and failing to return requested client files, the Board on Professional Responsibility recommends that Matisik be suspended for sixty days, that he be required to demonstrate fitness to practice law before reinstatement, and that he pay $1,940 in restitution plus 6% interest. Neither Matisik nor Bar Counsel has filed an exception to the Board’s recommendation.
Pursuant to D.C. Bar R. XI, § 9(h)(2), “if no exceptions are filed to the Board’s report, the court will enter an order imposing the discipline recommended by the Board upon expiration of the time permitted for filing exceptions.”
Accordingly, it is
ORDERED that Edward N. Matisik be suspended from the District of Columbia Bar for sixty days, effective thirty days after the date of this order,1 that Matisik be required to demonstrate fitness to practice law before reinstatement, and that he pay $1,940 in restitution plus 6% interest. We direct Matisik’s attention to the responsibilities of suspended attorneys set forth in D.C. Bar R. XI, §§ 14,16.

So ordered.


. Matisik has been suspended administratively by the Board on Professional Responsibility since December 2005 for failure to pay his Bar dues.